Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gene Garner on 28 May 2021.

The application has been amended as follows: 
In claim 1, line 21, “the plurality of grooves is disposed spaced apart” has been changed to --the grooves are disposed spaced apart-- to clarify that the grooves are spaced apart from each other.
In claim 1, line 26, “formed perpendicular to the seat surface” has been changed to --formed perpendicular to the flat surface-- to clarify that the side surfaces on the respective upstream sides of the grooves are formed perpendicular to the flat surface of the valve seat rather than the seat surface, which is antecedently recited as including the grooves.
In claim 5, line 21, “the plurality of grooves is disposed spaced apart” has been changed to --the grooves are disposed spaced apart-- to clarify that the grooves are spaced apart from each other.
In claim 5, lines 23-24, “formed perpendicular to the seat surface” has been changed to --formed perpendicular to the flat surface-- to clarify that the side surfaces on the respective upstream sides of the grooves are formed perpendicular to the flat surface of the valve seat rather than the seat surface, which is antecedently recited as including the grooves.
Allowable Subject Matter
Claims 1, 5, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claims 1 and 5, a plurality of grooves whose respective upstream-side surfaces are perpendicular to the flat surface of the valve seat against which the valve body abut in the closed position, and the downstream-side surfaces of the grooves have a gentler slope than the upstream-side surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	


/KEVIN F MURPHY/Primary Examiner, Art Unit 3753